NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: JOHN ROLAND DONNELLY, Jr.,               No.    18-56302

             Debtor.                            D.C. No. 3:18-cv-01024-GPC-
______________________________                  WVG

JOHN ROLAND DONNELLY, Jr.,
                                                MEMORANDUM*
                Appellant,

 v.

AMERICAN EXPRESS BANK, FSB,

                Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Gonzalo P. Curiel, District Judge, Presiding

                              Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Chapter 13 debtor John Roland Donnelly, Jr., appeals from the district

court’s judgment affirming the bankruptcy court’s order denying his motion for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
attorney’s fees and his discovery-related motions. We have jurisdiction under 28

U.S.C. § 158(d). We review de novo a district court’s decision on appeal from a

bankruptcy court, and apply the same standard of review the district court applied

to the bankruptcy court’s decision. Christensen v. Tucson Estates, Inc. (In re

Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990). We affirm.

      The bankruptcy court did not abuse its discretion by denying Donnelly’s

motion for attorney’s fees under California Civil Code § 1717 given that American

Express Bank, FSB’s (“AmEx”) did not oppose Donnelly’s objection to the claim.

See Cal. Civ. Code § 1717; D & J, Inc. v. Ferro Corp., 222 Cal. Rptr. 656, 658 (Ct.

App. 1986) (explaining that for purposes of § 1717, a dismissal is voluntary where

it is predicated upon “a clear, unequivocal and express intent to abandon an action”

(citation omitted)).

      The bankruptcy court did not abuse its discretion in disallowing Donnelly’s

discovery because discovery was rendered moot by AmEx’s nonopposition to

Donnelly’s objection to the claim and the bankruptcy court’s finding that Donnelly

was not the prevailing party on the contract claim. See Hallett v. Morgan, 296

F.3d 732, 751 (9th Cir. 2002) (setting forth standard of review and noting the

district court’s broad discretion in deciding motions to compel discovery).

      The district court did not abuse its discretion by declining to consider

Donnelly’s contentions, raised for the first time in his reply brief in support of his


                                           2                                     18-56302
motion to compel discovery, that AmEx failed to comply with the Federal Rule of

Bankruptcy Proceedings 3001(c)(3)(B). See Zamani v. Carnes, 491 F.3d 990, 997

(9th Cir. 2007) (“The district court need not consider arguments raised for the first

time in a reply brief.”).

      AFFIRMED.




                                          3                                    18-56302